DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Indian Patent Application No. 2022041042277 filed on September, 29, 2020. It is noted, however, that applicant has not filed a certified copy of the said application as required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: In paragraph 45, “771B” should be 711B.  
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 covers the same thing as claim 4.  See MPEP 608.01(m) “When two claims in an application comply with the requirements of 35 U.S.C. 112(d) but are duplicates, or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other claim under 37 CFR 1.75 as being a substantial duplicate of the allowed claim”).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rennhard (US 2022/0252697) filed Jul. 16, 2020 and having a priority date of Jul. 19, 2019
As to claim 9, Rennhard discloses a method of detecting plurality of objects in a radar system comprising: 
splitting a chirp frame into two parts, first part and a second part (Figs 5 – 7); 
transmitting the first part over a single transmit antenna (Para. 28 as cited in claim 1.) and 
the second part over a multiple antennas (Para. 32 as cited in claim 1); 
receiving a reflected frame corresponding to the first and the second part (Fig. 3 item 6); 
extracting a first set of parameters as seed information from a first part of the reflected frame that corresponds to the first part of the transmitted frame (Para. 28 “By way of evaluating the temporal development of the first receiving signal during the first sequence, for each first sequence the Doppler shift or the speed can be determined as a function at least of the distance coordinate (range) and, for example, also as a function of the azimuth angle”); and 
extracting other parameters from a second part of the reflected frame that corresponds to the second part of the transmitted frame (Para. 31 “The second sequences can possibly serve for obtaining data with a larger range resolution and/or azimuth resolution.”  See also Para. 33 “to obtain a phase picture and amplitude picture that additionally to the resolution in the range is also resolved in the azimuth.”  Given the better resolution, the second sequences provide more accurate or confident ranges and azimuths.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 8 is rejected under 35 U.S.C. 103 as being obvious over Rennhard (US 2022/0252697) filed Jul. 16, 2020 and having a priority date of Jul. 19, 2019 in view of Roger (US 20200341134 A1) having filing date Apr. 22, 2020 and having a priority date of Apr. 26, 2019.
As to claim 1, Rennhard teaches a radar system (title) comprising: 
a transmitter operative to transmit a first set of chirps on a single transmit antenna (Para. 28 “During the first sequences, a plurality of successive first chirps is emitted by one of the transmitting antennae.”) 
and a second set of chirps on a plurality of transmit antennas (Para. 32 “The second sequences each includes one or more second chirps, wherein the second chirps can possibly be generated by different transmitting antennae.”),
in that, the first set of chirps forming a first part of a chirp frame and the second set of chirps forming a second part of the chirp frame (Para. 31 “The latter can be effected by way of second chirps being emitted by different transmitting antennae within each second sequence, and/or by way of transmitting antennae, which are different from second sequence, to second sequence each generating a second chirp. In particular, one can envisage each of the transmitting antennae producing precisely one second chirp (also precisely two, three . . . each, for example, directly consecutive chirps in principle are not to be ruled out) during a cycle, wherein a cycle includes one or more first sequences an equal number of second sequences.”); 
a first receiver segment operative to generate a seed information from a first set of received chirps that is reflection of the first set of chirps from one or more objects (Fig.2 item 6, Para. 103 “range Doppler map” see also Para. 104); and 
a second receiver segment operative to generate a second set of parameters from a second set of received chirps and the seed information, in that the second set of received chirps are reflection of the second set of chirps from the one or more objects (DOES NOT TEACH), 
wherein, the seed information and the second set of parameters comprise at least one of range, Doppler, phase and magnitude (Fig.2 item 6, Para. 103 “range Doppler map” see also Para. 104).
 In the same field of endeavor, Rogers (US 2020/0341134) teaches “For example, phase information associated with the first subset of the final detected subregions can be provided to the first radar-MMIC 410-1 from second radar-MMIC 410-2 (and any further radar-MMICs) for computing the angular information in act 765-1 by the first radar-MMIC 410-1. Phase information associated with the second subset of the final detected subregions can be provided to the second radar-MMIC 410-2 from first radar-MMIC 410-1 (and any further radar-MMICs) for computing the angular information in act 765-2 by the second radar-MMIC 410-2, and so on (Para. 76 Fig. 7C).”  Thus, Rogers teaches at least two RF channels and processing and sharing of at least one parameter.  See Roger’s Fig. Fig. 4 and Figs. 7A – 7C.  
Although Rennhard does not teach two separate receive paths or channels (segments), Rennhard teaches “The second receiving signals, which are effected by the second chirps, are evaluated, in order by way of correlation of receiving signals, which are effected by different receiving antennae, and possibly originate from second chirps, which depart from the different transmitting antennae, to obtain a phase picture and amplitude picture that additionally to the resolution in the range is also resolved in the azimuth (Para. 33).”  As such, Rennhard suggests that there may be in error in phase and amplitude with a final received radar image (picture).  Thus, it would be optimal to have more than just correlation to try and mitigate possible phase and amplitude errors due to a plurality of chirps transmitted by a plurality of antennae being received by plurality of antennae.
In the same field of endeavor, Rennhard teaches the combination of two Range-Doppler maps, each form a different channel as shown in Fig. 7d, that are used to improve angular resolution.  See Rennhard Fig. 7D items 750-2, 760-2 & 765-2 and Paras. 74 – 79.  
In view of the teachings of Rennhard, it would have been obvious to a person having ordinary skill in the art to add a second processing channel as taught by Rennhard Fig. 3 in order to create a range-Doppler map for each receive processing channel so that each of the said range-Doppler maps can be combined thus improving the accuracy of the phase, amplitude and angular information as well as increasing resolution.  
As to claim 2, Rennhard in view of Roger teaches the radar system of claim 1, wherein the second receiver segment comprising: a range processor operative to perform Fast Fourier Transform (FFT) on plurality of samples of the second set of received chirps to generate a first plurality of range bins (Roger: Fig. 7d items 710-1,2); 
a range selector selecting a first set of range bins in accordance with the seed information (Roger: Para. 74 “range-Doppler map subregions” Para. 49 “range estimation”); and 
a spectral estimator operative to determine phase and magnitude of a first set of Doppler in the seed information applying the first set of range bins (Roger: Para. 11 “the criteria of interest based on which the first/second subregions are determined can include amplitude or energy levels associated with indices or FFT bins of the first/second range-Doppler maps above or below a predefined threshold, which can be adaptive” Para. 13 “the information indicative of the first and/or the second subregions further includes phase information associated with the first and/or second subregions matching the criteria.”)
The motivation for modifying Rennhard to have a second receiver segment as taught by Roger was provided for in the rationale for rejection claim 1 supra. 
As to claim 3, Rennhard in view of Roger teaches the radar system of claim 2, wherein the first receiver segment comprising: 
an RD (Range Doppler) processor operative to perform Fast Fourier Transform (FFT) on plurality of samples of the first set of received chirps to generate second plurality of range bins and to perform another FFT transformation on the second plurality of range bins to generate a plurality of Doppler bins (Rennhard: Para. 13 “first (discrete) Fourier transformation” Para. 14 “second (discrete) Fourier transformation” see also Para. 103 – 104); and 
a RD selector operative to select a second set of range bins and a first set of Doppler, that are above a threshold, from the second plurality of range bins and the plurality of Doppler respectively, in that seed information comprising the second set of range bins and the first set of Doppler (Rennhard: Paras. 13 – 14 and 103 – 104; Roger: Paras. 74 – 79.  See, e.g., Para. 76 “The radar-MMICs can share phase information associated with the assigned subregions via the data interface 420. For example, phase information associated with the first subset of the final detected subregions can be provided to the first radar-MMIC 410-1 from second radar-MMIC 410-2 (and any further radar-MMICs) for computing the angular information in act 765-1 by the first radar-MMIC 410-1.”  Also, note “CFAR” items 730-1 and 730-2 as shown in Fig. 7d in order to teach thresholding to obtain subregions.  
As discussed supra in claim 1, it would have been obvious to perform CFAR in order to obtain subregions for each channel in order to compare/match phase, amplitude and angle for each channel.  
As to claim 4, Rennhard teaches the radar system of claim 1, wherein the second set of chirps are divided into plurality of groups of chirps, corresponding in numbers with the plurality of transmit antennas, wherein chirps of each group are transmitted over corresponding one of the transmit antenna in the plurality of antennas (Rennhard: Para. 31 “The second sequences each includes one or more second chirps, wherein the second chirps can possibly be generated by different transmitting antennae. The latter can be effected by way of second chirps being emitted by different transmitting antennae within each second sequence, and/or by way of transmitting antennae, which are different from second sequence, to second sequence each generating a second chirp. In particular, one can envisage each of the transmitting antennae producing precisely one second chirp (also precisely two, three . . . each, for example, directly consecutive chirps in principle are not to be ruled out) during a cycle, wherein a cycle includes one or more first sequences an equal number of second sequence.”).
As to claim 5, Rennhard in view of Roger teaches the radar system of claim 2, wherein the spectral estimator generates the angle and magnitude using relation:

    PNG
    media_image1.png
    114
    388
    media_image1.png
    Greyscale

in that, ao through a(p_) representing the magnitude and phase of the Doppler frequency corresponding to the first set of range bins for doppler samples xo through x(_1), W representing a matrix derived from Doppler frequencies in the set of Doppler bins (Note that the matrix equation claimed is simply the known three dimensional FFT equation in matrix form comprising of eigenvectors and eigenvalues.  Rennhard teaches “a so-called range Doppler map is computed per transmitting antenna—receiving antenna combination each by way of a Fourier transformation (Para. 122); Roger Para. 74 “angular FFT”.  Note that having an FFT across range, doppler and angle increases resolution by having all three dimensions.)
As to claim 6, Rennhard in view of Roger teaches the radar system of claim 1, wherein the second set of chirps are divided into plurality of groups of chirps, corresponding in numbers to the plurality of transmit antennas, wherein chirps of each group are transmitted over corresponding one of the transmitter antenna in the plurality of antennas (Rennhard as cited in claim 4).
As to claim 7, Rennhard in view of Roger teaches the radar system of claim 4, wherein the second set of chirps are consecutive and transmitted on the plurality of transmit antennas without interleaving (Rennhard at Para. 31 regarding “The second sequences” states that the “transmitting antennae producing precisely one second chirp (also precisely two, three . . . each, for example, directly consecutive chirps.”)
As to claim 8, Rennhard in view of Roger teaches the radar system of claim 1, wherein the second receiver segment comprising: a first spectral coefficient estimator operative to generate a first set of range bins by applying the seed information and a plurality of samples of the second set of received chirps (Rennhard Fig. 7d items 710-2 – 740-2); and 
a second spectral estimator operative to determine phase and magnitude of a first set of Doppler in the seed information applying the first set of range bins (Rennhard Fig. 7D item 765-2 and Para. 79 “final angular FFT” would comprise peak (amplitude or magnitude), phase and angular information.).
The motivation for modifying Rennhard to have a second receiver segment as taught by Roger was provide for in the rationale for rejection claim 1 supra. 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648